Mahoning App. No. 99CA181. This cause is pending before the court as a discretionary appeal. On December 6, 2000, appellee filed a memorandum in response that listed the name of Frederick L. Douglas as co-counsel. Frederick L. Douglas is not admitted to practice in Ohio and has not sought admission pro hoc vice as required by S.Ct.Prac.R. 1(1) and (2). Accordingly,
IT IS ORDERED by the court, sua sponte, that the name of Frederick L. Douglas be, and hereby is, stricken from the memorandum in response and that Frederick L. Douglas shall not be permitted to participate further in this case.